ITEMID: 001-79548
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: DOYLE v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Mr Colin Doyle, is a British national who was born in 1947 and lives in Brussels.
The applicant moved to Belgium in 1983 where he has resided ever since. On 13 June 2006, he enquired about registering on the electoral role in the United Kingdom.
On 11 July 2006 the Department for Constitutional Affairs (DCA) stated that on the basis of the Representation of the People Act 2002 only nationals resident overseas for less than 15 years could register to vote in United Kingdom general and European elections. It was pointed out that he could be reinstated on the electoral role if he returned to live in the United Kingdom and that he was entitled to vote in the European elections in Belgium as a citizen of the European Union. It was also drawn to his attention that eligibility to vote in other countries generally depended on domestic law but that nationality was generally a requirement: he could therefore apply for Belgian nationality, or dual nationality if he did not wish to lose his British nationality. By way of general information, custom and practice was said to differ in European Union States, Danish citizens overseas losing the right to vote after 8-10 years and no overseas Irish citizen being allowed to vote at all.
The Representation of the People Act 1985 provided for the first time for United Kingdom citizens living overseas to be able to register to vote in general and European Parliamentary elections in the United Kingdom. The applicable time-limit was five years, which was extended to 20 years by the Representation of People Act 1989 (entry into force 1990).
The Representation of the People Act 2002, after debate in both Houses of Parliament, considered however that 15 years was a more appropriate period and the legislation was amended as from 1 April 2002).
